USCA4 Appeal: 21-4245      Doc: 32         Filed: 12/13/2022    Pg: 1 of 5




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-4245


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        JOHN MARSHALL HIGGINS,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Western District of Virginia, at
        Lynchburg. Norman K. Moon, Senior District Judge. (6:18-cr-00010-NKM-1)


        Submitted: October 28, 2022                                 Decided: December 13, 2022


        Before AGEE and RICHARDSON, Circuit Judges, and FLOYD, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Grady W. Donaldson, Jr., SCHENKEL & DONALDSON, P.C., Lynchburg,
        Virginia, for Appellant. Christopher Kavanaugh, United States Attorney, Roanoke,
        Virginia, Jean B. Hudson, Assistant United States Attorney, OFFICE OF THE UNITED
        STATES ATTORNEY, Charlottesville, Virginia, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-4245       Doc: 32         Filed: 12/13/2022      Pg: 2 of 5




        PER CURIAM:

               A federal grand jury charged John Marshall Higgins, the former superintendent of

        Rockbridge Regional Jail (“RRJ”) in Lexington, Virginia, with, inter alia, three counts of

        willfully depriving an inmate, Robert Eugene Clark, of his civil rights, in violation of 18

        U.S.C. § 242; attempt and conspiracy to commit honest services fraud, in violation of 18

        U.S.C. §§ 1341, 1346, 1349; and two counts of honest services fraud, in violation of 18

        U.S.C. §§ 2, 1341, 1346. After a bench trial, the district court found Higgins guilty on all

        of these counts, and sentenced him to 51 months’ imprisonment.

               On appeal, Higgins challenges the sufficiency of the evidence on all counts of

        conviction. With respect to the first three counts, Higgins contends there is insufficient

        evidence to demonstrate that he willfully deprived Clark of his civil rights. For the honest

        services fraud counts, Higgins asserts that there is insufficient evidence that he acted in his

        official capacity to treat an inmate at the jail preferentially in exchange for donations to a

        scholarship fund Higgins helped establish in memory of his nephew. We now affirm.

               We review de novo a challenge to the sufficiency of the evidence. United States v.

        Bran, 776 F.3d 276, 279 (4th Cir. 2015). In assessing the sufficiency of the evidence, we

        consider whether there is substantial evidence to support the convictions when viewed in

        the light most favorable to the government. United States v. Haas, 986 F.3d 467, 477 (4th

        Cir.), cert. denied, 142 S. Ct. 292 (2021). “Substantial evidence is evidence that a

        reasonable finder of fact could accept as adequate and sufficient to support a conclusion of

        a defendant’s guilt beyond a reasonable doubt.”          Id. (cleaned up).    In making this

        determination, we may not resolve conflicts in the evidence or evaluate witness credibility.

                                                      2
USCA4 Appeal: 21-4245       Doc: 32         Filed: 12/13/2022      Pg: 3 of 5




        United States v. Savage, 885 F.3d 212, 219 (4th Cir. 2018). “A defendant who brings a

        sufficiency challenge bears a heavy burden, as appellate reversal on grounds of insufficient

        evidence is confined to cases where the prosecution’s failure is clear.” Id. (internal

        quotation marks omitted).

               For the counts related to inmate Clark, the Government was required to prove that

        (1) Higgins deprived Clark of a right secured under the Constitution or the laws of the

        United States, (2) Higgins acted willfully, and (3) Higgins acted under color of law, in

        order for Higgins to have been found guilty of a misdemeanor. United States v. Perkins,

        470 F.3d 150, 153 n.3 (4th Cir. 2006). If the Government could also prove that Higgins’

        deprivation resulted in bodily injury, Higgins would be guilty of a felony. 18 U.S.C. § 242;

        Perkins, 470 F.3d at 160-61. Here, the district court found Higgins guilty of a felony for

        two of the counts, and of the lesser-included misdemeanor for the final count.

               Higgins does not contest that Clark was deprived of a right secured under the

        Constitution or the laws of the United States, that Higgins acted under color of law, or that

        Clark suffered bodily injury for the felony convictions. Instead, Higgins contends that

        there is insufficient evidence that he acted willfully, or that he was the responsible party on

        each count. We have thoroughly reviewed the records and the briefs on appeal and

        conclude, however, that the overwhelming weight of the evidence supports Higgins’

        convictions on these counts.

               Turning to the counts charging honest services fraud, “[t]o obtain a conviction for

        mail fraud, the [g]overnment must prove (1) the existence of a scheme to defraud and (2)

        the use of the mails (or another interstate carrier) for the purpose of executing the scheme.”

                                                      3
USCA4 Appeal: 21-4245      Doc: 32          Filed: 12/13/2022       Pg: 4 of 5




        United States v. Delfino, 510 F.3d 468, 471 (4th Cir. 2007); see 18 U.S.C. § 1341. As

        defined for purposes of the statute, “the term ‘scheme or artifice to defraud’ includes a

        scheme or artifice to deprive another of the intangible right of honest services.” 18 U.S.C.

        § 1346. The Supreme Court has interpreted the honest services fraud provision in § 1346

        to apply only to schemes involving bribery or kickbacks. Skilling v. United States, 561

        U.S. 358, 367-68, 409 (2010). The Court also explained that § 1346 draws content “from

        federal statutes proscribing—and defining—similar crimes,” including 18 U.S.C. § 201

        (proscribing bribery of public officials). Id. at 412-13.

               “Bribery requires intent to be influenced in an official act. In other words, for

        bribery there must be a quid pro quo—a specific intent to give or receive something of

        value in exchange for an official act.” United States v. Sun-Diamond Growers of Cali.,

        526 U.S. 398, 404-05 (1999) (cleaned up). “The government does not have to prove an

        explicit promise to perform a particular act made at the time of payment. [Instead, i]t is

        sufficient if the defendant understood that he was expected as a result of the payment to

        exercise particular kinds of influence as specific opportunities arose.” United States v.

        Ganim, 510 F.3d 134, 144 (2d Cir. 2007) (cleaned up). In other words, “bribery can be

        accomplished through an ongoing course of conduct, so long as the evidence shows that

        the favors and gifts flowing to a public official are in exchange for a pattern of official

        actions favorable to the donor.” Woodward v. United States, 905 F.3d 40, 46 (1st Cir.

        2018) (internal quotation marks omitted). The Government may prove intent through

        circumstantial evidence. United States v. Jennings, 160 F.3d 1006, 1014 (4th Cir. 1999).



                                                      4
USCA4 Appeal: 21-4245      Doc: 32         Filed: 12/13/2022      Pg: 5 of 5




               Higgins contends that nothing in the record supports any inference that he acted in

        his official capacity because of any contribution made to the scholarship fund. After

        reviewing the record, we conclude that substantial evidence supports Higgins’ conviction

        on all three counts. Higgins provided benefits to the inmate whose family donated to

        Higgins’ fund in a clear course of conduct demonstrating a pattern of the provision of such

        benefits in exchange for the donations. Higgins’ consistent actions favoring this inmate

        reflect an intent to exercise his influence on the inmate’s behalf whenever an opportunity

        arose. See Jennings, 160 F.3d at 1014 (“[P]ayments may be made with the intent to retain

        the official’s services on an ‘as needed’ basis, so that whenever the opportunity presents

        itself the official will take specific action on the payor’s behalf.”); see also Ganim, 510

        F.3d at 144.

               Accordingly, we affirm the criminal judgment. We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                                        AFFIRMED




                                                     5